NEWS RELEASE February 20, 2014Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended December 31, 2013. Net revenue was approximately $111.6 million, an increase of 5.4% from the same period in 2012.Station operating income1 was approximately $39.1 million, an increase of 9.9% from the same period in 2012. The Company reported operating income of approximately $17.4 million compared to operating income of approximately $14.6 million for the same period in 2012. Net loss was approximately $16.4 million or $0.35 per share compared to net loss of $17.2 million or $0.34 per share, for the same period in 2012. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Our core radio business remains very robust: excluding political advertising, revenue for our combined radio and Reach Media segments increased approximately 5.0% over Q4 2012. Consolidated net revenue excluding political increased 10.6% over Q4 2012. I was pleased that once again we delivered a double digit increase in Consolidated Adjusted EBITDA2, which increased 10% year over year, and that our Interactive division achieved profitability on an Adjusted EBITDA basis for both the fourth quarter and the full year.” -MORE- RADIO ONE, INC. REPORTS FOURTH QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended December 31, Year Ended December 31, (as adjusted)3 (as adjusted)3 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 46 44 Depreciation and amortization Impairment of long-lived assets - - Total operating expenses Operating income INTEREST INCOME 80 93 INTEREST EXPENSE OTHER (INCOME) EXPENSE, net ) 73 ) Loss before provision for income taxes, noncontrolling interest in income of subsidiaries and (loss) income from discontinued operations ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) (LOSS) INCOME FROM DISCONTINUED OPERATIONS, net of tax (8 ) ) ) CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ )
